Civil action for an accounting between plaintiff and defendant's intestate, and to recover balance due, alleged to have arisen out of certain "purchases and sales of cotton," which were "bona fide hedges" and made in the course of their business as cotton dealers. *Page 741 
The purchases and sales in question were made in the spring of 1923. Summons was issued 3 December, 1923; complaint filed 11 May, 1934; action tried September Term, 1936.
From judgment of nonsuit entered at the close of plaintiff's evidence, he appeals, assigning errors.
Plaintiff's chief complaint is to the exclusion of certain evidence, without which it is practically conceded no case has been made out. A careful perusal of the record fails to disclose any error in the exclusion of evidence or in the judgment of nonsuit. Nor has error been made to appear on the motion to recuse.
Affirmed.